         Case: 1:16-cv-00095-DMB-DAS Doc #: 170 Filed: 09/09/20 1 of 4 PageID #: 2598




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

    ROBBIE KEETON GEIGER, as                                                                   PLAINTIFFS
    Administratrix of the Estate of Ricky
    Keith Keeton, Deceased, et al.

    V.                                                                       NO. 1:16-CV-95-DMB-DAS

    MONROE COUNTY, MISSISSIPPI,
    et al.                                                                                  DEFENDANTS


                                                   ORDER

            Following the shooting death of Ricky Keith Keeton and the seizure of his property—

which both occurred during the execution of a no-knock search warrant at his home—Keeton’s

three daughters sued Monroe County, Mississippi, and Eric Sloan, asserting federal claims and

claims under Mississippi’s wrongful death statute. Doc. #1. On January 2, 2018,1 the defendants

filed a motion in limine to exclude certain evidence of Sloan’s alleged prior bad acts. Doc. #119.

Because Sloan’s alleged prior bad acts are irrelevant to the plaintiffs’ Fourth Amendment claims,

the motion in limine will be granted.

                                                       I
                                                   Standard

            “The purpose of a motion in limine is to allow the trial court to rule in advance of trial on

the admissibility and relevance of certain forecasted evidence. Evidence should not be excluded

in limine unless it is clearly inadmissible on all potential grounds.” Harkness v. Bauhaus U.S.A.,

Inc., No. 3:13-cv-129, 2015 WL 631512, at *1 (N.D. Miss. Feb. 13, 2015) (cleaned up).


1
 Keeton’s daughters commenced suit on June 6, 2016. Doc. #1. United States District Judge Sharion Aycock, then
assigned to the case, denied the defendants’ motions for summary judgment, which the Fifth Circuit affirmed August
8, 2019. Doc. #159. Following remand by the Fifth Circuit, Judge Aycock reinstated all pending motions previously
deferred pending appeal, including this motion in limine. Doc. #160. This case was assigned to the undersigned
district judge on February 27, 2020, upon Judge Aycock’s recusal. Doc. #162.
      Case: 1:16-cv-00095-DMB-DAS Doc #: 170 Filed: 09/09/20 2 of 4 PageID #: 2599




                                              II
                                            Analysis

         The defendants seek to exclude “any evidence concerning the deposition of Stephanie

Herring, the statement of MBI Investigator Kenneth Bailey concerning the Mississippi Bureau of

Investigation’s [investigation] of Eric Sloan, and the polygraph examination report of a polygraph

examination of Stephanie Herring.” Doc. #119. Broadly speaking, the evidence the defendants

seek to exclude relates to allegations by Herring, a former confidential informant working for

Sloan, that Sloan had engaged in an array of misconduct, including attempts to extort and steal

money from drug dealers, and the investigation into such allegations. See Doc. #138 at 2–3. The

defendants contend this evidence is inadmissible as irrelevant, improper character evidence, and

unduly prejudicial under Rule 403. Doc. #120 at 5–10.

         “A fundamental precept of federal evidence law is that evidence must be ‘relevant’ to be

admissible.” Acadian Diagnostic Labs., L.L.C. v. Quality Toxicology, L.L.C., 965 F.3d 404, 412

(5th Cir. 2020) (quoting Fed. R. Evid. 402). “To be relevant, evidence must have a tendency to

make a fact more or less probable, and the fact must be ‘of consequence in determining the

action.’” Id. (quoting Fed. R. Evid. 401). Additionally, the Federal Rules of Evidence “do not

allow the introduction of ‘character evidence’—evidence of other ‘crimes, wrongs, or acts’—‘to

show action in conformity therewith.’” Alaniz v. Zamora-Quezada, 591 F.3d 761, 774 (5th Cir.

2009) (quoting Fed. R. Evid. 404(b)). However, “evidence of prior bad acts is admissible for other

purposes, including proof of intent, plan, motive, knowledge, and absence of mistake or accident.”

Id.

         Here, the plaintiffs argue that the challenged evidence “indicates that the break-in of

Keeton’s residence and, indeed, the shooting of Keeton, may not have been pursuant to any



                                                2
    Case: 1:16-cv-00095-DMB-DAS Doc #: 170 Filed: 09/09/20 3 of 4 PageID #: 2600




legitimate law enforcement activity.”2 Doc. #138 at 7. Rather, the plaintiffs argue that Sloan’s

misconduct is evidence of a motive or plan that would allow a jury to infer that he was involved

in “a scheme to have an excuse to invade the Keeton home, where Sloan believed there was

$20,000.00 available for the taking. A search conducted under such circumstances is not

reasonable, and necessarily violates the Fourth Amendment.” 3 Id.

         “[T]he Fourth Amendment regulates conduct rather than thoughts.” Ashcroft v. al-Kidd,

563 U.S. 731, 736 (2011). Accordingly, with certain exceptions inapplicable here, a Fourth

Amendment reasonableness inquiry is “predominantly … objective.” Id. A court need only ask

whether “the circumstances, viewed objectively, justify the challenged action. If so, that action

was reasonable whatever the subjective intent motivating the relevant officials.” Id. (cleaned up).

Consistent with this rule, courts regularly exclude evidence of an officer’s subjective intent from

being used to prove a Fourth Amendment violation. See Stauffer v. City of Newberg, No. 3:17-cv-

1295, 2020 WL 1861675, at *5 (D. Or. Mar. 20, 2020) (“The [prior bad act] evidence is not

relevant to establish plaintiff’s excessive force claim, which turns on whether the officer’s actions

were objectively reasonable in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivation.”) (quotation marks omitted) (collecting cases);

Candonoza v. Royston, No. 4:16-CV-48, 2018 WL 5023425, at *3 (N.D. Ga. Mar. 5, 2018) (“Even

if Plaintiff seeks to use the incidents in other cases to prove motive, motive is irrelevant here




2
  In a related motion in limine, this Court concluded that the evidence related to the polygraph examination is
inadmissible to show that the sheriff acted unreasonably in approving the no-knock search. Doc. #168 at 5.
3
  In their response, the plaintiffs refer to evidence relating to drug charges against Terry Parker, Sloan’s confidential
informant with respect to the Keeton residence, and the possibility of questioning Sloan about his alleged misconduct
on cross examination. Doc. #138 at 5–6, 8. Neither of these arguments are addressed in the defendants’ motion in
limine and will not be addressed here.
                                                           3
   Case: 1:16-cv-00095-DMB-DAS Doc #: 170 Filed: 09/09/20 4 of 4 PageID #: 2601




because the claims are governed by the Fourth Amendment, which looks only to objective facts

and circumstances and disregards subjective intent.”) (collecting cases).

       Because reasonableness under the Fourth Amendment is disconnected from an officer’s

subjective intent, the plaintiffs’ proffered use for the evidence—to establish Sloan’s alleged

wrongful intent and motive in instigating the search and seizure—is irrelevant to the claims before

the Court. Accordingly, the irrelevant evidence related to Sloan’s alleged past misconduct is

inadmissible.

                                              III
                                           Conclusion

       The defendants’ motion in limine [119] is GRANTED. Any evidence concerning the

deposition of Stephanie Herring, the statement of MBI Investigator Kenneth Bailey concerning the

Mississippi Bureau of Investigation’s investigation of Eric Sloan, and the polygraph examination

report of a polygraph examination of Stephanie Herring is excluded from trial.

       SO ORDERED, this 9th day of September, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                4
